NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR PELICO-HUOX,                             No.    14-72467

                Petitioner,                     Agency No. A087-595-504

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Hector Pelico-Huox, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings and we review de novo questions of law. Bhattarai v.

Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny the petition for review.

      We lack jurisdiction to consider Pelico-Huox’s contentions regarding

asylum because he failed to raise the issue before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      Substantial evidence supports the agency’s determination that Pelico-Huox

failed to establish that the harm he experienced and fears in Guatemala was or will

be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”); see also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011)

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group”). Thus, Pelico-Huox’s withholding of removal claim fails.

      In light of this disposition, we need not reach Pelico-Huox’s contentions

regarding the cognizability of his proposed social groups.




                                         2                                   14-72467
      Finally, we reject Pelico-Huox’s contention that the immigration court

lacked jurisdiction over his case. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-

62 (9th Cir. 2019) (initial notice to appear need not include time and date

information to vest jurisdiction in the immigration court).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-72467